Order, Supreme Court, New York County (Charles Edward Ramos, J.), entered June 25, 2003, which, in an action by related advertising agencies and one of their former principals against a former client, granted defendant Panasonic Industrial Company’s motion for summary judgment dismissing plaintiffs’ third cause of action and for fees and costs, unanimously reversed, on the law, without costs, the motion denied and the third cause of action, for unjust enrichment against the client based on the services performed from July 15, 1997 to December 31, 1997, reinstated.
Defendants concede, on constraint of this Court’s determination on a prior appeal (2 AD3d 252 [2003]), that there are questions of fact precluding a grant of summary judgment dismissing the first cause of action. Accordingly, since the third cause of action is premised on the same facts as the first cause, the grant of summary judgment dismissing it was in error and the cause must be reinstated. Plaintiffs’ request for summary judgment on the first and third causes of action and dismissing defendant’s counterclaim is without merit in light of the numerous factual issues raised. Concur—Tom, J.P., Andrias, Saxe, Sullivan and Marlow, JJ.